   1   Michael A. Jones, State Bar #27311
       Philip J. Giles, State Bar #30340
   2   Cody D. Vandewerker, State Bar #33385
       David B. Nelson, State Bar #34100
   3   ALLEN BARNES & JONES, PLC
       1850 N. Central Ave., Suite 1150
   4   Phoenix, Arizona 85004
       Ofc: (602) 256-6000
   5   Fax: (602) 252-4712
       Email mjones@allenbarneslaw.com
   6           pgiles@allenbarneslaw.com
               cvandewerker@allenbarneslaw.com
   7           dnelson@allenbarneslaw.com

   8   Attorneys for Debtors

   9                              UNITED STATES BANKRUPTCY COURT

  10                                      DISTRICT OF ARIZONA

  11   In re:                                       Chapter 11

  12   SILVERADO STAGES INC., et al.,               Case No. 2:18-bk-12203-MCW
                                                    (Jointly Administered)
  13                   Debtors.

  14   This filing applies to:                      Case No. 2:18-bk-12203-MCW
                                                    Case No. 2:18-bk-12205-DPC
  15            ALL DEBTORS                         Case No. 2:18-bk-12207-BKM
                SILVERADO STAGES INC.               Case No. 2:18-bk-12209-MCW
  16                                                Case No. 2:18-bk-12210-MCW
                SILVERADO CHARTER                   Case No. 2:18-bk-12213-EPB
  17            SERVICES, LLC                       Case No. 2:18-bk-12215-BKM
                MICHELANGELO LEASING INC.           Case No. 2:18-bk-12218-EPB
  18            SILVERADO STAGES SC, LLC
                SILVERADO STAGES CC, LLC
  19                                                MOTION TO APPROVE STIPULATION
                SILVERADO STAGES NC, LLC            FOR SETTLEMENT AND COMPROMISE
  20            SILVERADO STAGES NV, LLC            PURSUANT TO FED. R. BANKR. P. 9019
                SILVERADO STAGES AZ, LLC
  21

  22            Silverado Stages, Inc., a Wyoming corporation; Silverado Charter Services, LLC, a
  23   California limited liability company; Michelangelo Leasing Inc., an Arizona corporation;
  24   Silverado Stages SC, LLC, a California limited liability company; Silverado Stages CC, LLC, a
  25   California limited liability company; Silverado Stages NC, LLC, a California limited liability
  26   company; Silverado Stages NV, LLC, a Nevada limited liability company; and Silverado Stages
  27   AZ, LLC, an Arizona limited liability company debtors and debtors-in-possession (collectively,
  28   the “Debtors”), in the above-captioned Chapter 11 cases (collectively, the “Cases”), hereby

       {00180220 2}
Case 2:18-bk-12203-MCW           Doc 741 Filed 07/17/19 Entered 07/17/19 15:21:43         Desc
                                 Main Document    Page 1 of 20
   1   request that this Court enter an order approving the Stipulation for the Allowance and Treatment

   2   of the Secured and Unsecured Claim of Western Alliance Bank (the “Stipulation”) the Debtors

   3   entered into with the Official Committee of Unsecured Creditors (“Committee”) and Western

   4   Alliance Bank (“Alliance,” and collectively the “Parties”). A true and correct copy of the

   5   Stipulation is attached hereto as Exhibit A and is incorporated by reference. Approval of the

   6   Stipulation is in the best interest of the Debtors’ bankruptcy estates.

   7           The Debtors request that the Court use a “negative notice” procedure in which interested

   8   parties have a twenty-one (21) day period to file objections. If no objections are filed, the Debtors

   9   would then be authorized to lodge an order approving the Stipulation. If an objection is filed, the

  10   Debtors will request that a hearing be held before the Court. This Motion and the Stipulation are

  11   supported by the attached Memorandum of Points and Authorities and by the entire record before

  12   the Court in this Chapter 11 case.

  13                       MEMORANDUM OF POINTS AND AUTHORITIES

  14   I.      FACTUAL BACKGROUND.
  15           1.     The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334.

  16   This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b). Venue is proper

  17   pursuant to 28 U.S.C. §§ 1408 and 1409.

  18           2.     The Debtors are affiliated entities, share common management, and collectively

  19   operated a service-oriented passenger transportation business known as “Silverado Stages.”

  20           3.     On October 5, 2018 (“Petition Date”), the Debtors filed for relief under Chapter

  21   11 of the Bankruptcy Code.

  22           4.     Faced with non-renewal of their insurance policies as well as significant year-end

  23   expenses, the Debtors determined that an orderly wind down of operations served the best interest

  24   of their estates and creditors. The Debtors ceased operations on December 16, 2018.

  25           5.     Postpetition, the Committee, the Debtors and Alliance are involved in the

  26   following disputes (collectively, the “Disputes”):

  27                  a.      The Debtors and the Committee dispute Alliance’s alleged perfected lien

  28                          and security interest in certain 2009 VanHool motorcoach collateral ending

       {00180220 2}                            2
Case 2:18-bk-12203-MCW         Doc 741 Filed 07/17/19 Entered 07/17/19 15:21:43                  Desc
                               Main Document    Page 2 of 20
   1                                in VIN #2334 and #2339 (the “VanHools”), including the rights of

   2                                Alliance to the proceeds of the sale of the VanHools in the amount of

   3                                $72,076;

   4                       b.       The Debtors and the Committee assert a claim against Alliance for the

   5                                payment of certain alleged accounts payable of the Debtors’ in the amount

   6                                of $265,680.00 (the “Accounts Payable”). Alliance disputes that it owes

   7                                any Accounts Payable to the Debtors;

   8                       c.       Alliance claims that all current Cash Collateral on hand and collected by

   9                                the Debtors and going forward must be turned over to Alliance under the

  10                                current Cash Collateral Orders. The Debtors and Committee dispute

  11                                Alliance’s claim for turnover of all Cash Collateral; and1

  12                       d.       Alliance disputes that the Debtors hold any other pre- or postpetition claim

  13                                whatsoever against Alliance and, therefore, Alliance disputes the inclusion

  14                                of its name or any alleged claim against Alliance on the list of preserved

  15                                claims and potentially liable parties attached as Exhibit B to the Disclosure

  16                                Statement (“List of Preserved Claims”).

  17              6.       The Debtors dispute Alliance’s claims and asserted security interest.

  18              7.       After good faith, arms’ length negotiations, the Parties have reached an agreement

  19   to resolve the Disputes.

  20              8.       The Stipulation is in the best interest of creditors and the Debtors’ bankruptcy

  21   estates because, among other benefits to the estates: (i) it liquidates and reduces the claims of the

  22   Debtors’ primary lender; (ii) it resolves Alliance’s asserted super-priority administrative expense

  23   claim against the Debtor; and (iii) allows the Debtors to retain $78,492.00 of asserted cash

  24   collateral.

  25              9.       The Stipulation terms and conditions are fair and reasonable because the Parties

  26   negotiated at arm’s-length and otherwise acted in good faith.

  27

  28
       1
           Unless otherwise noted herein, capitalized terms shall retain the meanings attributed to them in the Stipulation.
       {00180220 2}                                  3
Case 2:18-bk-12203-MCW               Doc 741 Filed 07/17/19 Entered 07/17/19 15:21:43                             Desc
                                     Main Document    Page 3 of 20
   1           10.    Upon approval by this Court, the Stipulation shall control between the Parties,

   2   which is summarized in pertinent part herein:

   3                  A.      With certain exception stated in the Stipulation, the Debtors shall pay to

   4                  Alliance all Cash Collateral collected by the Debtors, and the Debtors shall retain

   5                  the sum of $78,492.00 from the Cash Collateral.

   6                  B.      The Debtors will provide Alliance books and records in their possession to

   7                  enable Alliance to collect its accounts receivable collateral.

   8                  C.      Alliance shall hold an allowed secured claim in the amount of $4,000,000

   9                  which shall be treated and satisfied as provided under Class 2 of the Plan, and an

  10                  unsecured deficiency claim in the amount of $3,500,000 which shall be treated and

  11                  satisfied as provided under Class 3 of the Plan.

  12                  D.      Alliance’s super-priority claim arising under the Stipulated Order

  13                  Authorizing Further Limited Use of Cash Collateral [Dkt. 346] shall be deemed

  14                  satisfied.

  15   II.     LEGAL DISCUSSION
  16           Bankruptcy Rule 9019(a) permits a Bankruptcy Court to approve a settlement agreement

  17   that is in the best interests of the bankruptcy estate and is “fair and equitable” to the parties. See

  18   Woodson v. Fireman’s Fund Ins. Co. (In re Woodson), 839 F.2d 610, 620 (9th Cir. 1988); In re

  19   A&C Properties, 784 F.2d 1377, 1383 (9th Cir. 1986). In determining whether a settlement

  20   agreement satisfies this standard, a court applies the Woodson factors:

  21           (a) The probability of success in the litigation; (b) the difficulties, if any, to be
               encountered in the matter of collection; (c) the complexity of the litigation
  22           involved, and the expense, inconvenience and delay necessarily attending it; (d)
               the paramount interest of the creditors and a proper deference to their reasonable
  23           views in the premises.

  24   See In re Woodson, 839 F.2d at 620.

  25           In applying the Woodson factors, the court does not decide issues of law or fact raised in

  26   the controversies sought to be settled, or determine whether the settlement is the best possible

  27   outcome for the parties; the focus is on whether the settlement falls “below the lowest point in the

  28   zone of reasonableness.” See Newman v. Stein, 464 F.2d 689, 698 (2d Cir. 1972); see also In re

       {00180220 2}                            4
Case 2:18-bk-12203-MCW         Doc 741 Filed 07/17/19 Entered 07/17/19 15:21:43                  Desc
                               Main Document    Page 4 of 20
   1   Pennsylvania Truck Lines, Inc., 150 B.R. 595, 598 (Bankr. E.D. Pa. 1992); In re Planned

   2   Protective Services, Inc., 130 B.R. 94, 99 n.7 (Bankr. C.D. Cal. 1991); COLLIER ON BANKRUPTCY

   3   ¶ 9019.02 (15th ed. rev).

   4           Application of the Woodson factors supports approval of the Stipulation because it is in

   5   the best interest of the Debtors’ bankruptcy estate and is fair and equitable to the Parties. Among

   6   other benefits to the estates, the settlement resolves and reduces the claims of Alliance, the

   7   Debtors’ largest creditor, without resorting to costly and factually intense litigation. And, the

   8   Stipulation resolves Alliance’s super priority administrative expense claim while allowing the

   9   Debtors to retain $78,492.00 from the Cash Collateral. The terms of the Stipulation are reasonable

  10   because the Parties negotiated at arm’s length and the terms reflect the Parties’ sound business

  11   judgment and recognition of the substantial costs of litigation. The Parties recognize that they

  12   have competing claims and acknowledge that if their claims were litigated, the Parties would

  13   incur considerable expense. Given these circumstances, approval of the Stipulation is in the best

  14   interest of creditors.

  15           WHEREFORE, the Debtors respectfully request that the Court enter an order approving

  16   the Stipulation upon use of a “negative notice” procedure in which interested parties have a

  17   twenty-one (21) day period to file objections.

  18           DATED: July 17, 2019.

  19                                                 ALLEN BARNES & JONES, PLC

  20
                                                     /s/ MAJ #27311
  21                                                 Michael A. Jones
                                                     Philip J. Giles
  22                                                 Cody D. Vandewerker
                                                     David B. Nelson
  23                                                 1850 N. Central Ave., Suite 1150
                                                     Phoenix, AZ 85004
  24

  25   ///

  26   ///

  27   ///

  28   ///

       {00180220 2}                             5
Case 2:18-bk-12203-MCW          Doc 741 Filed 07/17/19 Entered 07/17/19 15:21:43               Desc
                                Main Document    Page 5 of 20
   1   E-FILED on July 17, 2019 with the U.S.
       Bankruptcy Court and copies served via ECF
   2   notice on all parties that have appeared in the
       case. COPY mailed and emailed the same date to:
   3
        Office of the U.S. Trustee                    William J. Barret
   4    230 N. First Avenue, Suite 204                Nathan Q. Rugg
        Phoenix, AZ 85003-1706                        BARACK FERRAZZANO KIRSCHBAUM &
   5                                                  NAGELBERG LLP
                                                      200 West Madison Street, Suite 3900
   6                                                  Chicago, Illinois 60606
                                                      William.barret@bkfn.com
   7                                                  nathan.rugg@bkfn.com
                                                      Attorneys for Genuine Parts Company
   8
       COPY e-mailed the same date to:
   9
        Edward K. Bernatavicius                       Isaac M. Gabriel
  10    Office of the U.S. Trustee                    James L. Ugalde
        230 N. First Ave., Ste 204                    QUARLES & BRADY, LLP
  11    Phoenix, AZ 85003-1706                        Two N. Central Ave.
        Edward.k.bernatavicius@usdoj.gov              Phoenix, AZ 85004-2391
  12                                                  Isaac.gabriel@quarles.com
                                                      James.Ugalde@quarles.com
  13                                                  Attorneys for BMO Harris Bank N.A.

  14    W. Kent Carter                                Mark A. Nickel
        GORDON REES SCULLY                            Gregory W. Seibt
  15    MANSUKHANI, LLP                               GORDON REES SCULLY MANSUKHANI
        One N. Franklin, Ste 800                      111 W. Monroe St., Ste 1600
  16    Chicago, IL 60606                             Phoenix, AZ 85003
        kentcarter@grsm.com                           mnickel@grsm.com
  17    Attorneys for VFS Leasing Co. and             gseibt@grsm.com
        Volvo Financial Services, a division of VFS   Attorneys for VFS Leasing Co. andVolvo
  18    US LLC                                        Financial Services, a division of VFS US LLC

  19    Molly J. Kjartanson                           Evan S. Goldstein
        QUARLES & BRADY, LLP                          UPDIKE, KELLY, & SPELLACY, P.C.
  20    Two N. Central Ave.                           100 Pearl St., 17th Floor
        Phoenix, AZ 85004-2391                        Hartford, CT 06103
  21    molly.kjartanson@quarles.com                  egoldstein@uks.com
        Attorneys for TIAA, FSB                       Potential Attorneys for Capital and
  22                                                  Leasing, Corp and Webster Capital

  23    Robert J. Miller                              Bradley D. Pack
        Khaled Tarazi                                 ENGELMAN BERGER, P.C.
  24    BRYAN CAVE LEIGHTON PAISNER                   3636 N. Central Ave., Ste 700
        Two N. Central Ave., Ste 2100                 Phoenix, AZ 85012
  25    Phoenix, AZ 85004-4406                        bdp@eblawyers.com
        rjmiller@bclplaw.com                          Counsel for First Source Bank
  26    khaled.tarazi@bclplaw.com
        Counsel for Wells Fargo Equipment
  27    Finance, Inc.

  28

       {00180220 2}                          6
Case 2:18-bk-12203-MCW       Doc 741 Filed 07/17/19 Entered 07/17/19 15:21:43              Desc
                             Main Document    Page 6 of 20
   1    John R. Clemency                            Matthew H. Sloan
        Janel M. Glynn                              JENNINGS, HAUG & CUNNINGHAM, LLP
   2    POLSINELLI                                  2800 N. Central Ave., Ste 1800
        One E. Washington St., Ste. 1200            Phoenix, AZ 85004-1049
   3    Phoenix, AZ 85004                           MHS@JHC.Law
        jglynn@polsinelli.com                       Attorneys for River City Petroleum, Inc.
   4    Attorneys for Western Alliance Bank

   5    Cody J. Jess                                Kenneth W. Kleppinger
        Brittany M. Neel                            BECKET & LEE LLP
   6    SCHIAN WALKER, P.L.C.                       16 General Warren Blvd.
        1850 N. Central Ave., Ste 900               Malvern, PA 19355-0701
   7    Phoenix, AZ 85004-4531                      kkleppinger@becket-lee.com
        bkdocket@biz.law                            Attorneys for American Express Travel Related
   8    Attorneys for James and Sharron Galusha     Services Company, Inc.
        and the Jim and Sharron Galusha Revocable
   9      Trust Dated August 9, 2012
        Alan R. Costello                            S. Cary Forrester
  10    COSTELLO LAW FIRM                           John R. Worth
        2999 N. 44th St., Ste 515                   Byron H. Forrester
  11    Phoenix, AZ 85018                           FORRESTER & WORTH, PLLC
        acostello@costello-law.com                  3636 N. Central Ave., Ste 700
  12    Attorneys for TCF Equipment Finance, Inc.   Phoenix, AZ 85012
                                                    scf@forresterandworth.com
  13                                                jrw@forresterandworth.com
                                                    bhf@forresterandworth.com
  14                                                Attorneys for Pacific Western Bank

  15    Neal H. Bookspan                            Elizabeth S. Fella
        JABURG & WILK, P.C.                         QUARLES & BRADY, LLP
  16    3200 N. Central Ave., Ste 2000              Two N. Central Ave.
        Phoenix, AZ 85012-2440                      Phoenix, AZ 85004-2391
  17    nhb@jaburgwilk.com                          elizabeth.fella@quarles.com
        Attorneys for Hager Pacific Acquisitions,   Attorneys Trans Lease, Inc
  18    LLC

  19    Peter Muthig                                Anthony P. Cali
        Maricopa County Attorney’s Office           STINSON LEONARD STREET LLP
  20    CIVIL SERVICES DIVISION                     1850 N. Central Ave., Ste 2100
        222 N. Central Ave., Ste 1100               Phoenix, AZ 85004-4584
  21    Phoenix, AZ 85004                           anthony.cali@stinson.com
        muthigk@mcao.maricopa.gov                   Attorneys for NC Industries, LLC
  22    Attorneys for Maricopa County Treasurer

  23    Anthony W. Austin                           Signature Financial, LLC
        FENNEMORE CRAIG, P.C.                       c/o David N. Ingrassia
  24    2394 E. Camelback Rd., Ste. 600             DAVID N. INGRASSIA, P.C.
        Phoenix, AZ 85016                           3961 E. Chandler Blvd., Ste 111-119
  25    aaustin@fclaw.com                           Phoenix, AZ 85048
        Attorneys for Creditor Key Equipment        david.ingrassia@cox.net
  26    Finance a division of KeyBank National      Co-Counsel for Creditor Signature Financial,
        Association                                 LLC
  27

  28

       {00180220 2}                          7
Case 2:18-bk-12203-MCW       Doc 741 Filed 07/17/19 Entered 07/17/19 15:21:43            Desc
                             Main Document    Page 7 of 20
   1    Robert M. Charles, Jr.                          Pamela K. Webster
        LEWIS ROCA ROTHGERBER CHRISTIE                  BUCHALTER, A PROFESSIONAL
   2    LLP                                             CORPORATION
        One S. Church, Ste 2000                         1000 Wilshire Blvd., Suite 1500
   3    Tucson, AZ 85701-1611                           Los Angeles, CA 90017
        RCharles@LRRC.com                               pwebster@buchalter.com
   4    Attorneys for Pacific Premier Bank

   5    Cristina Perez Hesano                           D. Lamar Hawkins
        BELLAH PEREZ, PLLC                              AIKEN SCHENK HAWKINS & RICCIARDI
   6    5622 W. Glendale Ave.                           P.C.
        Glendale, AZ 85301                              2390 E. Camelback Rd., Suite 400
   7    cperez@bellahperez.com                          Phoenix, AZ 85016
        Attorneys for Creditor Eugene Bronson           dlh@ashrlaw.com
   8    Attorneys for Creditor Nineveh Holdings,        Attorneys for Protective Insurance Company
        LLC
   9
        Joseph E. Cotterman                             Bradley A. Cosman
  10    GALLAGHER & KENNEDY, PA                         Jordan A. Kroop
        2575 E. Camelback Rd., Suite 1100               PERKINS COIE LLP
  11    Phoenix, AZ 85016                               2901 N. Central Ave., Suite 2000
        joe.cotterman@gknet.com                         Phoenix, AZ 85012
  12    Attorneys for the Arizona Board of Regents,     BCosman@perkinscoie.com
        for and on behalf of Arizona State University   JKroop@perkinscoie.com
  13                                                    Attorneys for Official Committee of Unsecured
                                                        Creditors
  14
        Wesley D. Ray                                   Katherine Anderson Sanchez
  15    SACKS TIERNEY P.A.                              DICKINSON WRIGHT PLLC
        4250 N. Drinkwater Blvd., 4th Floor             1850 N. Central Ave., Suite 1400
  16    Scottsdale, AZ 85251-3693                       Phoenix, AZ 85004
        Wesley.Ray@SacksTierney.com                     ksanchez@dickinsonwright.com
  17    Attorneys for People’s Capital and Leasing,     Attorneys for Michelangelo Leasing, Inc.
        Corp. and Webster Capital Finance, Inc.
  18
        Randall P. Mroczynski                           Douglas J. Pick
  19    COOKSEY TOOLEN GAGE DUFFY &                     PICK & ZABICKI LLP
        WOOG                                            369 Lexington Ave., 12th Floor
  20    535 Anton Boulevard, 10th Floor                 New York, NY 10017
        Costa Mesa, CA 92626                            dpick@picklaw.net
  21    Randym@cookseylaw.com                           Attorneys for Lancer Insurance Company
        Attorneys for Mercedes-Benz Financial
  22    Services USA LLC and Daimler Trust

  23    Jeremy M. Goodman                               Valerie K. Richmond
        GOODMAN LAW PLLC                                BURR FORMAN LLP
  24    P.O. Box 90758                                  171 17th St. NW, Ste 1100
        Phoenix, AZ 85066                               Atlanta, GA 30363
  25    jeremy@goodmanlawpllc.com                       vrichmond@burr.com
        Attorneys for Sun Trust Leasing Corporation     Attorneys for Sun Trust Leasing Corporation
  26
  27    ///

  28    ///

       {00180220 2}                          8
Case 2:18-bk-12203-MCW       Doc 741 Filed 07/17/19 Entered 07/17/19 15:21:43               Desc
                             Main Document    Page 8 of 20
   1    Robert M. Charles, Jr.                      Ajay Gupta
        LEWIS ROCA ROTHGERBER                       Chris S. Evans
   2    CHRISTIE LLP                                GUPTA EVANS AND ASSOCIATES, PC
        One South Church, Suite 2000                1620 5th Ave., Suite 650
   3    Tucson, AZ 85701-1611                       San Diego, CA 92101
        RCharles@LRRC.com                           ag@socal.law
   4    Attorneys for Beltway Capital Management,   Attorneys for LAZ Parking California, LLC
        LLC
   5
        Mark S. Bosco                               James B. Ball
   6    Leonard J. McDonald                         BALL, SANTIN & McLERAN, PLC
        TIFFANY & BOSCO P.A.                        2999 N. 44th Street, Suite 500
   7    Camelback Esplanade II                      Phoenix, AZ 85018
        2525 E. Camelback Rd., 7th Floor            ball@bsmplc.com
   8    Phoenix, AZ 85016                           Attorney for Santander Consumer USA Inc.
        ljm@tblaw.com                               servicer for GEMB Lending, Inc. FKA
   9    Attorneys for Bank of America, N.A.         E*Trade Consumer Finance Corporation as
                                                    assignee of Deutsche Financial Services
  10
        Brian Hunt
  11    511 E. San Ysidro Blvd #211
        San Ysidro, CA 92173
  12    huntbrian8@gmail.com

  13   /s/ Misty Vasquez

  14

  15

  16

  17

  18

  19
  20

  21

  22

  23

  24

  25

  26
  27

  28

       {00180220 2}                          9
Case 2:18-bk-12203-MCW       Doc 741 Filed 07/17/19 Entered 07/17/19 15:21:43          Desc
                             Main Document    Page 9 of 20
                         Exhibit A


Case 2:18-bk-12203-MCW   Doc 741 Filed 07/17/19 Entered 07/17/19 15:21:43   Desc
                         Main Document    Page 10 of 20
 1   John R. Clemency (AZ Bar No. 009646)
     Janel M. Glynn (AZ Bar No. 025497)
 2   POLSINELLI
     One E. Washington St., Ste. 1200
 3   Phoenix, AZ 85004
 4   Telephone: 602.650.2000
     jclemency@polsinelli.com
 5   jglynn@polsinelli.com
     Attorney for Western Alliance Bank
 6

 7
                       IN THE UNITED STATES BANKRUPTCY COURT
 8
                                   THE DISTRICT OF ARIZONA
 9
     In re:                                         Chapter 11 Proceedings
10
     SILVERADO STAGES INC., et al.,                 Case No. 2-18-bk-12203-MCW
11                                                  (Jointly Administered)
12                        Debtors.

13   This Filing Applies to:                        Case No. 2:18-bk-12203-MCW
14                                                  Case No. 2:18-bk-12205-DPC
     ☒        ALL DEBTORS                           Case No. 2:18-bk-12207-BKM
15   ☐        SILVERADO STAGES INC.                 Case No. 2:18-bk-12209-MCW
     ☐        SILVERADO CHARTER                     Case No. 2:18-bk-12210-MCW
16
              SERVICES, LLC                         Case No. 2:18-bk-12213-EPB
17                                                  Case No. 2:18-bk-12215-BKM
     ☐        MICHELANGELO LEASING INC.
                                                    Case No. 2:18-bk-12218-EPB
18   ☐        SILVERADO STAGES SC, LLC
     ☐        SILVERADO STAGES CC, LLC              STIPULATION FOR THE
19
     ☐        SILVERADO STAGES NC, LLC              ALLOWANCE AND TREATMENT
20   ☐        SILVERADO STAGES NV, LLC              OF THE SECURED AND
     ☐        SILVERADO STAGES AZ, LLC              UNSECURED CLAIMS OF
21                                                  WESTERN ALLIANCE BANK
22

23            This Stipulation (“Stipulation” or “Agreement”) is made by and among the above-
24   captioned Debtors Silverado Stages Inc., Silverado Charter Services, LLC, Michelangelo
25   Leasing, Inc., Silverado Stages SC, LLC, Silverado Stages CC, LLC, Silverado Stages NC,
26   LLC, Silverado Stages NV, LLC and Silverado Stages AZ, LLC (collectively with their
27   bankruptcy estates, the “Debtors”), Debtors and Debtors-in-possession in the above
28
     {00180370}                                 1
     68511021.2
Case 2:18-bk-12203-MCW         Doc 741 Filed 07/17/19 Entered 07/17/19 15:21:43    Desc
     69247006.1
                               Main Document    Page 11 of 20
 1   captioned Chapter 11 bankruptcy case (the “Case”), Western Alliance Bank (“Alliance”),
 2   secured creditor and party-in-interest, and the Official Committee of Unsecured Creditors
 3   (“Committee” and with Alliance and the Debtors, collectively, the “Parties” and each a
 4   “Party”) appointed in the Case.       For present and fair consideration, the receipt and
 5   sufficiency of which are hereby acknowledged, the Parties hereby jointly stipulate and
 6   agree as follows:
 7                                            RECITALS
 8           A.    On or about February 15, 2017, Alliance made two loans to Debtors Silverado
 9   Stages, Inc. (“Silverado”), Silverado Charter Services, LLC (“SCS”), Michelangelo Leasing
10   Inc. (“Michelangelo” and with Silverado and SCS, and Silverado Stages AZ, LLC
11   (“Silverado AZ”), collectively the “Borrowers”) including a line of credit in the maximum
12   amount of $5,000,000 (the “$5MM LOC”) and a term loan in the original principal amount
13   of $7,280,000 (the “$7.2MM Term Loan” and with the $5MM LOC, the “Loans”).
14   Silverado AZ guaranteed repayment of the Loans.
15           B.    Prepetition, Alliance also issued to or for the benefit of the Borrowers, four
16   letters of credit (collectively, the “Letters of Credit”) in the aggregate amount of $750,000.
17           C.    On October 5, 2018 (the “Petition Date”), the Debtors filed eight Chapter 11
18   bankruptcy petitions and initiated the above-captioned bankruptcy Case.
19           D.    As of the Petition Date, the Borrowers were indebted to Alliance in the
20   aggregate amount of at least $8,268,655, which included $7,518,655 owed under the Loans
21   plus $750,000 advanced by Alliance pursuant to the Letters of Credit.
22           E.    Repayment of the Loans and Letters of Credit are secured by, among other
23   things, a valid pre-bankruptcy first-position lien and security interest against, among other
24   collateral: (i) substantially all of the Debtors’ personal property including without limitation
25   the bus collateral attached to the Stipulated Order Authorizing Further Limited Use of Cash
26   Collateral (the “Cash Collateral Order”) [Dk#346] at Ex. 1; and (ii) all of the Debtors’ cash
27   and accounts receivable, which constitutes cash collateral (the “Cash Collateral”) as defined
28
     {00180370}                                    2
     68511021.2
Case 2:18-bk-12203-MCW       Doc 741 Filed 07/17/19 Entered 07/17/19 15:21:43             Desc
     69247006.1
                             Main Document    Page 12 of 20
 1   in Code § 363(a) (collectively, the “Collateral”).
 2           F.    The Debtors previously agreed in orders regarding the Debtors’ use of Cash
 3   Collateral to replacements liens related to such use of Cash Collateral. All rights of all
 4   Parties were reserved regarding the value of Alliance’s replacement liens and the amount
 5   of, if any, diminution of Alliance’s collateral. Alliance’s replacement liens do not extend
 6   to: (i) the auction proceeds from the proceeds of the Debtors’ unencumbered property
 7   conducted pursuant to the terms set forth in the Order Granting Motion to Approve Auction
 8   Procedures [Dkt. #489] of $325,931, together with any future proceeds from remaining
 9   unencumbered vehicles that the Debtors are working to sell; (ii) proceeds from the sale of
10   Silverado Stages Inc.’s real property located at 1812 Main Avenue, Sacramento, California
11   95838; (iii) the judgment against MOH Management, LLC and others in favor of
12   Michelangelo Leasing, Inc. entered in in the District Court for Clark County, Nevada, case
13   no. A-12-668817-C; (iv) all causes of action under Chapter 5 of the Bankruptcy Code; and
14   (v) customer deposits that the Debtors are holding for return to such customers.
15           G.    On or about December 29, 2018, the Debtors stipulated to relief from the
16   automatic stay with respect to Alliance’s Collateral under title 11 of the United States Code
17   (the “Bankruptcy Code”) pursuant to the Stipulated Motion For Relief Of The Automatic
18   Stay And Abandonment With Respect To Western Alliance Bank And Waiver Of 14 Day
19   Stay Period (the “Stipulated Stay Motion”) [Dkt. #330]. The Stipulated Stay Motion was
20   granted by the Court pursuant to the Stipulated Order Granting Relief From Automatic Stay
21   And Waiver Of 14 Day Stay Period (the “Stay Relief Order”) [Dkt. #411].
22           H.    The Debtors, Alliance, and the Committee stipulated to the Debtors’ use of
23   certain of Alliance’s Cash Collateral pursuant to the terms of the Cash Collateral Order.
24           I.    Following the entry of the Stay Relief Order and an abandonment order,
25   Alliance sold its Personal Property Collateral for an aggregate amount of $2,916,133.12
26   (the “Personal Property Sale Proceeds”).
27           J.    Since the Petition Date and in accordance with the Cash Collateral Orders, the
28
     {00180370}                                   3
     68511021.2
Case 2:18-bk-12203-MCW       Doc 741 Filed 07/17/19 Entered 07/17/19 15:21:43           Desc
     69247006.1
                             Main Document    Page 13 of 20
 1   Debtors have paid to Alliance postpetition cash in the amount of $1,444,547.00
 2   (“Postpetition Cash Payments”).
 3           K.      As of May 1, 2019, after applying the Personal Property Sale Proceeds and
 4   Postpetition Cash Payments to the balance owed under the Loans, Alliance holds a total
 5   deficiency claim in the amount of at least $4,165,560.89 (the “Deficiency Claim”).
 6           L.      As of June 18, 2019, the Debtors’ remaining accounts receivable totals
 7   approximately $1,128,452.37 (the “Remaining A/R”) and the Debtors held approximately
 8   $156,394 that Alliance asserts is Cash Collateral.
 9           M.      Pursuant to the Cash Collateral Order, Alliance asserts a super-priority
10   administrative expense in the amount of at least $25,000 (the “Super Priority Claim”) in
11   connection with the professional expenses incurred by the Committee on behalf of the
12   Debtors’ estates.
13           N.      On or about April 2, 2019, the Debtors and the Committee jointly filed the
14   Joint Amended Chapter 11 Plan Dated April 2, 2019 (the “Plan”) and Joint Amended
15   Disclosure Statement Dated April 2, 2019 (the “Disclosure Statement”).
16           O.      On or about May 1, 2019, the Debtors, Committee, and creditor Lancer
17   Insurance Company (“Lancer”), agreed to the terms of a settlement related to the disputed
18   lien and security interest of Lancer in a bus, resulting in the payment of $19,250 in cash to
19   the Debtors upon the sale of the Lancer bus (the “Lancer Bus Sale Proceeds”). Alliance
20   does not assert any claim or interest in the Lancer Bus Sale Proceeds.
21           P.      Postpetition, the Committee, the Debtors and Alliance are involved in the
22   following disputes (collectively, the “Disputes”):
23                1. The Debtors and the Committee dispute Alliance’s alleged perfected lien and
24                   security interest in certain 2009 VanHool motorcoach collateral ending in
25                   VIN #2334 and #2339 (the “VanHools”), including the rights of Alliance to
26                   the proceeds of the sale of the VanHools in the amount of $72,076 (the “Van
27                   Hool Sale Proceeds”);
28
     {00180370}                                   4
     68511021.2
Case 2:18-bk-12203-MCW        Doc 741 Filed 07/17/19 Entered 07/17/19 15:21:43         Desc
     69247006.1
                              Main Document    Page 14 of 20
 1                2. The Debtors and the Committee assert a claim against Alliance for the
 2                   payment of certain alleged accounts payable of the Debtors’ in the amount of
 3                   $265,680.00 (the “Accounts Payable”). Alliance disputes that it owes any
 4                   Accounts Payable to the Debtors;
 5                3. Alliance claims that all current Cash Collateral on hand and collected by the
 6                   Debtors and going forward must be turned over to Alliance under the current
 7                   Cash Collateral Orders. The Debtors and Committee dispute Alliance’s claim
 8                   for turnover of all Cash Collateral; and
 9                4. Alliance disputes that the Debtors hold any other pre- or postpetition claim
10                   whatsoever against Alliance and, therefore, Alliance disputes the inclusion of
11                   its name or any alleged claim against Alliance on the list of preserved claims
12                   and potentially liable parties attached as Exhibit B to the Disclosure
13                   Statement (“List of Preserved Claims”).
14           Q.      The Parties are entering into this Stipulation to avoid costly litigation over the
15   Disputes. If this Stipulation is approved by the Court in the Case, it will resolve all
16   Disputes between the Parties in the Case.
17           R.      The Parties will present this Stipulation for approval by the Bankruptcy Court.
18   If approved by the Bankruptcy Court, the Stipulation will be binding on and will control all
19   aspects of the debtor/creditor relationship between Alliance and the Debtors in the Case.
20   This Stipulation will be effective as of the date (the “Effective Date”) that the Bankruptcy
21   Court enters an order approving the Stipulation.
22                                            PROVISIONS
23           In consideration of the foregoing and other good and valuable consideration, the
24   Parties herby agree as follows:
25           1.      Incorporation of Recitals. The Recitals above are incorporated into these
26   Provisions without any difference or distinction between the two (2) segments.
27

28
     {00180370}                                     5
     68511021.2
Case 2:18-bk-12203-MCW         Doc 741 Filed 07/17/19 Entered 07/17/19 15:21:43             Desc
     69247006.1
                               Main Document    Page 15 of 20
 1           2.   Payment of Cash Collateral To Alliance. Within three (3) business days of
 2   the Effective Date, the Debtors shall pay to Alliance all Cash Collateral collected by the
 3   Debtors in the amount of at least $77,902, consisting of $80,267 (as of June 18, 2019) less
 4   $2,365 (related to the May and June 2019 invoices from Distinctive Systems, Inc. to the
 5   Debtors, and such amount shall be included in the Retained Cash, defined below) (the
 6   “Initial Cash Collateral Payment”), via wire transfer. Any and all additional Cash Collateral
 7   received and collected by the Debtors shall be turned over by the Debtors to Alliance within
 8   five (5) business days of the Debtors’ receipt of any such payment. Notwithstanding the
 9   forgoing or anything in this Stipulation to the contrary, any proceeds from the Debtors’
10   remaining unencumbered or partially encumbered vehicles shall not constitute Cash
11   Collateral, shall be free and clear of any of Alliance’s liens or encumbrances, and need not
12   be turned over to Alliance. The Debtors shall provide Alliance with an updated report of all
13   Cash Collateral received by the Debtors on or before the 15th and 30th of each month from
14   the date this Agreement is executed by all Parties through the effective date of any plan of
15   reorganization confirmed by the Court, and upon such other reasonable request of Alliance.
16   Notwithstanding anything in this Stipulation to the contrary, on the Effective Date, the
17   Debtors shall retain the sum of $78,492 (the “Retained Cash”) from the Cash Collateral, and
18   the Retained Cash shall not constitute Cash Collateral and shall be free and clear of any of
19   Alliance’s liens or encumbrances.
20           3.   Turnover of Books and Records to Collect Outstanding Accounts
21   Receivable. Within three (3) business days of the execution of this Agreement by all
22   parties, the Debtors shall turnover to Alliance all documents and records in the possession
23   of the Debtors supporting any accounts receivable (collectively, the “Outstanding A/R”)
24   owed to the Debtors as of the date of this Agreement, including without limitation, detailed
25   accounts receivable aging reports (reflecting invoice date, date of service, and invoice
26   amounts), all invoices, customer contact information (including address, phone number,
27   contact email), copies of all contracts supporting invoices and the Outstanding A/R,
28
     {00180370}                                  6
     68511021.2
Case 2:18-bk-12203-MCW      Doc 741 Filed 07/17/19 Entered 07/17/19 15:21:43           Desc
     69247006.1
                            Main Document    Page 16 of 20
 1   passwords to all programs or software containing information supporting the Outstanding
 2   A/R, including without limitation the Coach Manager software via Distinctive Systems, Inc.
 3   (“Coach Manager”). Other than as set forth in this Agreement, Alliance shall not assume
 4   any payment or other obligations of the Debtors with respect to Coach Manager prior to this
 5   Agreement. If any person or entity who owes any Outstanding A/R has disputed any
 6   amount owed or otherwise asserted an offset or recoupment, the Debtors shall also provide
 7   to Alliance all documents and communications related to such dispute. The foregoing
 8   documents and information shall be delivered to Alliance on a flash drive or electronically
 9   via email. The Debtors individually and through their Chief Restructuring Officer, shall
10   cooperate with Alliance and provide information and execute such other documents as are
11   reasonably necessary to transfer the Outstanding A/R and needed for the collection of
12   outstanding A/R by Alliance. The Committee shall provide to Alliance access to all of the
13   Debtors’ books and records in its possession and Alliance may copy any books and records
14   at Alliance’s expense.
15           4.    Allowed Claim of Alliance. Alliance shall hold an allowed secured claim in
16   the Case under Bankruptcy Code § 502 in the amount of $4,000,000 which shall be treated
17   and satisfied by the Debtors as provided under Class 2 of the Plan, regarding the Allowed
18   Secured Claim of Alliance. Alliance shall also hold an allowed unsecured deficiency claim
19   against the Debtors in the amount of $3,500,000 which shall be treated and satisfied by the
20   Debtors as provided under Class 3 of the Plan, regarding the Allowed Claims of General
21   Unsecured Creditors. Upon approval of this Agreement by the Bankruptcy Court, Alliance
22   will vote in favor of the Plan.
23           5.    Bankruptcy Court Approval. Within three (3) business days of execution
24   of this Agreement, the Debtors shall file a motion to approve this Agreement pursuant to
25   Bankruptcy Rule 9019 (the “Rule 9019 Motion”).         Alliance and the Committee shall
26   cooperate and support the Rule 9019 Motion. Once approved by the Bankruptcy Court, the
27   terms and conditions of this Agreement will govern and control the treatment of Alliance’s
28
     {00180370}                                 7
     68511021.2
Case 2:18-bk-12203-MCW        Doc 741 Filed 07/17/19 Entered 07/17/19 15:21:43       Desc
     69247006.1
                              Main Document    Page 17 of 20
 1   claims in this Case and under any plan of reorganization confirmed in this Case, and despite
 2   conversion of this case from a Chapter 11 proceeding to a Chapter 7 Proceeding. If after
 3   reasonable and good faith efforts by the Parties, the Bankruptcy Court will not approve it,
 4   then this Agreement shall be null and void, have no further effect, and may not be relied
 5   upon for any purpose.
 6           6.    Release and Waiver of Claims.          Subject to and conditioned upon the
 7   Bankruptcy Court’s approval of this Agreement, and in consideration of the provisions
 8   described in this Agreement and other good and valuable consideration, and except for the
 9   rights and any claims expressly set forth in or arising under this Agreement, upon the
10   occurrence of the Effective Date, the Debtors and Committee, on the one side, and Alliance,
11   on the other side, release and waive all rights, title, interest, claims and causes of action
12   against one another, whether known or unknown, whether arising prepetition or
13   postpetition, including without limitation the Disputes and any and all claims or causes of
14   action related to or arising out of the Loans, Letters of Credit, Collateral, Cash Collateral,
15   Van Hools, the Van Hool Sale Proceeds, Accounts Payable, Cash Collateral Order,
16   Stipulated Stay Motion, Stay Relief Order, Postpetition Cash Payments, Personal Property
17   Sale Proceeds, or otherwise referenced in the Plan, Disclosure Statement, or the List of
18   Preserved Claims.
19           7.    Satisfaction of Superior Priority Claim. Subject to and conditioned upon
20   the Bankruptcy Court’s approval of this Agreement, and in consideration of the provisions
21   described in this Agreement and other good and valuable consideration, and except for the
22   rights and any claims expressly set forth in or arising under this Agreement, upon the
23   occurrence of the Effective Date, the Super Priority Claim of Alliance against the Debtors
24   shall be deemed satisfied.
25           8.    Cooperation of the Parties. The Parties will do such things and execute
26   such documents as are necessary and appropriate to carry out the terms of this Agreement,
27

28
     {00180370}                                   8
     68511021.2
Case 2:18-bk-12203-MCW       Doc 741 Filed 07/17/19 Entered 07/17/19 15:21:43           Desc
     69247006.1
                             Main Document    Page 18 of 20
 1   including without limitation executing any documents necessary to transfer the Coach
 2   Manger software to Alliance
 3           9.    Execution of Agreement. This Agreement may be executed in counterparts.
 4   Electronic signatures by the Parties will be accepted as original signatures.
 5           10.   Governing Law. This Stipulation shall be construed in accordance with,
 6   and governed by, the laws of the State of Arizona without regard to conflict of laws
 7   principles. The Parties consent to the Bankruptcy Court’s constitutional authority and
 8   exclusive jurisdiction to resolve any dispute related to this Stipulation, whether such
 9   dispute sounds in contract or tort, and any right to have any dispute resolved or tried before
10   a jury is irrevocably waived.
11           11.   Entire Agreement. Except for the other agreements the Parties have entered
12   into or contemplate entering into as part of this Stipulation, this Stipulation sets forth the
13   entire agreement and understanding of the Parties with respect to the transactions
14   contemplated hereby, and supersedes all prior agreements, arrangements, and
15   understandings relating to the subject matter hereof or thereof. This Stipulation may not be
16   amended or modified, in whole or in part, except by an agreement in writing signed by
17   each of the Parties hereto.     All of the terms, representations, and warranties of this
18   Stipulation shall be binding upon, inure to the benefit of, and be enforceable by, the Parties
19   hereto and their respective successors, heirs, assigns, legatees, executors, and other legal
20   representatives.
21           12.   Other Documents. The Parties shall execute any documents or perform any
22   actions reasonably necessary to consummate the terms of this Stipulation.
23           13.   Further Assurances. The Parties shall reasonably cooperate with each other
24   to implement the terms and conditions of this Stipulation and shall encourage and support
25   third-parties to do the same.
26   ///
27   ///
28
     {00180370}                                   9
     68511021.2
Case 2:18-bk-12203-MCW       Doc 741 Filed 07/17/19 Entered 07/17/19 15:21:43            Desc
     69247006.1
                             Main Document    Page 19 of 20
 1           RESPECTFULLY SUBMITTED this 17th day of June, 2019.
 2

 3                                       POLSINELLI, P.C.

 4                                       By:   /s/Janel M. Glynn
                                               John R. Clemency
 5
                                               Janel M. Glynn
 6                                       Attorneys for Western Alliance Bank

 7

 8                                       ALLEN BARNES & JONES, PLC

 9                                       By: /s/ Michael A. Jones
                                         Michael A. Jones
10                                       1850 N. Central Ave., Suite 1150
                                         Phoenix, AZ 85004
11                                       Attorneys for the Debtors
12

13                                       PERKINS COIE LLP

14                                       By: /s/ Bradley A. Cosman
                                         Bradley A. Cosman
15                                       Jordan A. Kroop
                                         2901 N. Central Ave., Suite 2000
16                                       Phoenix, AZ 85012
                                         Counsel for Official Committee of
17                                       Unsecured Creditors
18

19

20

21

22

23

24

25

26
27

28
     {00180370}                            10
     68511021.2
Case 2:18-bk-12203-MCW    Doc 741 Filed 07/17/19 Entered 07/17/19 15:21:43     Desc
     69247006.1
                          Main Document    Page 20 of 20
